Citation Nr: 9923162
Decision Date: 08/16/99	Archive Date: 11/08/99

DOCKET NO. 94-19 041               DATE AUG 16, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Reno, Nevada

THE ISSUE

Entitlement to Department of Veterans Affairs (VA) compensation
benefits pursuant to 38 U.S.C.A. 1151 (West 1991) for left chest
burn residuals as a result of VA treatment on June 28, 1994.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel 

INTRODUCTION

The veteran served on active duty from for more than 29 years prior
to his retirement in January 1980. The veteran's claim for benefits
pursuant to 38 U.S.C.A. 1151 was received at the Department of
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada in May
1995. The RO denied the Section 1151 benefits sought for left chest
burn scar residuals claim in January 1996. In that decision, the
RO, inter alia, denied service connection for varicose veins. The
veteran appealed and presented testimony during a hearing at the RO
in November 1996.

A November 1997 decision Board of Veterans'Appeals (Board) rendered
final decisions concerning other benefits which were on appeal at
that time. The Board remanded the claim for Section 1151 benefits
for left chest burn scar residuals and the claim for service
connection benefits for varicose veins disability to the RO.

In January 1999, the RO granted service connection for a left
medial knee varicose vein disability, assigned the disability a
noncompensable rating, and notified the veteran of his right to
appeal its decision. The record does not reflect the veteran's
disagreement with the RO's decision. The Board considers the matter
of service connection to have been resolved to the veteran's
satisfaction. The record further does not reflect the initiation of
an appeal with respect to the appropriate level of compensation for
the service-connected left medial knee varicose vein disability. 1

The RO continued the previous denial of the veteran's claim of
entitlement to benefits under 38 U.S.C.A. 1151 in January 1999. The
veteran's claims folders have been returned to the Board for
appellate review.

1 See Grantham v. Brown, 114F.3d 1156 (Fed. Cir. 1997) (a notice of
disagreement (NOD) to a service connection claim does not translate
into a NOD for other "down-stream element[s]" such as the level of
disability evaluation assigned or the effective date of the award).

- 2 -

FINDING OF FACT

There is no competent medical evidence of record showing that the
veteran has any current left chest burn residuals, or that there is
any nexus between any claimed left chest burn residuals and the VA
medical treatment which was provided on June 28, 1994.

CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits pursuant to 38
U.S.C.A. 1151 for a left chest burn disability as a result of VA
treatment on June 28, 1994 is not well grounded. 38 U.S.C.A.
5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to VA benefits under the
provisions of 38 U.S.C.A. 1151 for residuals of a burn on the left
chest, which he contends had its inception in an incident at a
Department of Veterans Affairs Medical Center in Salt Lake City,
Utah (the VAMC) which will be described below.

The veteran asserts that benefits under 38 U.S.C.A. 1151 are
warranted because he has chronic disability as a result of
sustaining a burn in his left chest area on June 28, 1994, when a
VA health-care provider was preparing his skin for attachment of an
electronic lead to his chest so that his heart rate could be
monitored during a treadmill stress test which was then performed.

The veteran also feels that Section 1151 benefits are warranted due
to the attendant lack of professionalism, care, skill, and/or
courtesy that was present at the time of the treatment and in his
attempts to redress his grievances with VA health-care

3 -

providers and/or medical administrative services personnel, and due
to the pain and suffering he has endured.

In the interest of clarity, the Board will describe the factual
background of this case; review the relevant law, regulations and
Court decisions; and then render an analysis of the claim.

Factual background

A June 1994 VA medical record reveals that the veteran was
prescribed a treadmill stress test for complaints of chest pain in
June 1994. The test was performed at a VA facility by VA health-
care providers on June 28, 1994.

A July 1994 VA report of contact indicates that the veteran had
spoken to a volunteer at the VA Medical Center and that he reported
showing to the volunteer a circular spot with a red spot in the
middle, that had scabbed over.

A July 1994 letter from a VA Medical Center director indicates that
persons with particularly fragile skin may experience redness, a
burn, or a blister as a result of the procedure which VA performed
on the veteran on June 28, 1994. The procedure involved scraping
his skin with a rotary instrument that resembled a drill, to ensure
that there was a good connection between the electronic leads for
the cardiac monitor and the veteran's skin.

In a May 1995 statement, the veteran stated that ever since the
injury he sustained from the rotary drill when his skin was being
prepared for the stress test in June 1994, he has experienced
painful left chest muscle spasms.

During the veteran's hearing which was held at the RO in November
1996, he testified that he still had a burn sear over his left
chest, and that doctors had told him that chest pains that they
could not ascribe to other etiologies might be due to his chest
burn.

4 -

On VA examination December 1996, the veteran had a 1.5 centimeter
chest scar residual to removal of a cyst. The diagnosis was
previous surgical scar.

On VA examination in March 1998, clinically, there were some
actinic keratoses and seborrhea present, but no other lesions were
noted. The diagnosis was no sequela of the abrasion from the
exercise treadmill stress test which was performed in June 1994. It
was remarked that there was no evidence for any superficial
abnormality related to the prior abrasions and no evidence for any
deep abnormality.

Applicable Law and Regulations

38 U.S.C.A. 1151

In pertinent part, 38 U.S.C.A. 1151 provides that when there is no
willful misconduct by a veteran, additional disability resulting
from VA hospitalization, medical or surgical treatment causing
injury, or aggravation thereof, shall be compensated as if service-
connected. See also 38 C.F.R. 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 as
encompassing only additional disability resulting from VA
negligence or from accidents during treatment was unduly narrow.
The Supreme Court found that the statutory language of 38 U.S.C.A.
1151 simply required a causal connection between VA treatment and
additional disability, and that there need be no identification of
"fault" on the part of VA. The Supreme Court further found that the
then implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was not
consistent with the plain language of 38 U.S.C.A. 1151 with respect
the regulation's inclusion of a fault or accident requirement.

In pertinent part, 38 U. S.C.A. 1151 provides that where any
veteran shall have suffered an injury, or an aggravation of an
injury, as the result of hospitalization, medical or surgical
treatment, not the result of such veteran's own willful

- 5 -

misconduct, and such injury or aggravation results in additional
disability or in death, disability compensation shall be awarded in
the same manner as if such disability, aggravation, or death were
service-connected.

However, the Court further held that not every "additional
disability" was compensable. The validity of the remainder of 38
C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 552, 556
n.3 (1994): "We do not, of course, intend to cast any doubt on the
regulations insofar as they exclude coverage for incidents of a
disease's or injury's natural progression, occurring after the date
of treatment .... VA's action is not the cause of the disability in
those situations."

In sum, the Supreme Court found that the statutory language of 38
U.S.C.A. 1151 simply requires a causal connection between VA
medical treatment and additional disability but that not every
additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an opinion
from the Attorney General of the United States as to the full
extent to which 1151 benefits were authorized under the Supreme
Court's decision. The requested opinion was received from the
Department of Justice's Office of Legal Counsel on January 20,
1995. In essence, the Department of Justice opined that "our
conclusion is that the [Supreme] Court intended to recognize only
a narrow exclusion [to the "no fault" rule], confined to injuries
that are the necessary, or at most, close to certain results of
medical treatment."

On March 16, 1995, amended VA regulations were published to conform
with the Supreme Court's decision. Section (c)(3) of 38 C.F.R.
3.358 was amended to remove the "fault" requirement which was
struck down by the Supreme Court. 38 C.F.R. 3.358(c)(1) provides
that "[i]t will be necessary to show that the additional disability
is actually the result of such disease or injury or an aggravation
of an existing disease or injury and not merely coincidental
therewith." Further, 38 C.F.R. 3.358(b)(2) provides that
compensation will not be payable for the continuance or natural
progress of disease or injuries. 38 C.F.R. 3.358(c)(3) now provides
that "[c]ompensation is not payable for the necessary consequences
of

- 6 -

medical or surgical treatment or examination properly administered
with the express or implied consent of the veteran, or, in
appropriate cases, the veteran's representative. 'Necessary
consequences' are those which are certain to result from, or were
intended to result from, the examination or medical or surgical
treatment administered."

Under 38 C.F.R. 3.358(c)(3) as amended in 1995, compensation is
precluded where disability (1) is not causally related to VA
hospitalization or medical or surgical treatment, or (2) is merely
coincidental with the VA hospitalization or medical or surgical
treatment, or (3) is the continuance or natural progress of
diseases or injuries for which VA hospitalization or medical or
surgical treatment was authorized, or (4) is the certain or near
certain result of the VA hospitalization or medical or surgical
treatment. Where a causal connection exists, there is no willful
misconduct, and the additional disability does not fall into one of
the above-listed exceptions, the additional disability will be
compensated as if service-connected.

In Jones v. West, No. 98-664 (U.S. Vet. App. July 7, 1999), the
Court noted that amendments to 38 U.S.C.A. 1151 which were
promulgated in 1996 were expressly made applicable by Congress only
to claims filed on or after October 1, 1997. Because the veteran's
claim for benefits was received in May 1995, the 1996 amendments
are not applicable and are not mentioned or applied herein.

Well Grounded Claims

The threshold question to be answered in this case is whether the
veteran has presented evidence of a well-grounded claim; that is,
a claim which is plausible and meritorious on its own or capable of
substantiation. If he has not, his appeal must fail. 38 U.S.C.A.
5107(a); see Murphy v. Derwinski, 1 Vet. App. 78 (1990). If the
Board finds that the claim is not well-grounded, there is no
further duty to assist him in the development of his claim. 38
U.S.C.A. 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

7 -

The threshold question that must be resolved with regard to a claim
is whether the veteran has presented evidence of a well-grounded
claim. See 38 U. S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet. App.
78, 81 (1990). A well-grounded claim is a plausible claim that is
meritorious on its own or capable of substantiation. See Murphy, 1
Vet. App. at 81. An allegation of a disorder that is service
connected is not sufficient; the veteran must submit evidence in
support of a claim that would "justify a belief by a fair and
impartial individual that the claim is plausible." See 38 U.S.C.A.
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). The
quality and quantity of the evidence required to meet this
statutory burden of necessity will depend upon the issue presented
by the claim. Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. 1151 parallel those generally set
forth for establishing other service connection claims 2, as
follows: (1) medical evidence, or in certain circumstances lay
evidence, of incurrence or aggravation of an injury as the result
of hospitalization, medical or surgical treatment, or the pursuit
of a course of vocational rehabilitation under chapter 31 of title
38, United States Code; (2) medical evidence of a current
disability; and (3) medical evidence of a nexus between that
asserted injury or disease and the current disability. Jones v.
West, No. 98-664 (U.S. Vet. App. July 7, 1999).

Where the determinant issue involves a question of medical
diagnosis or medical causation, competent medical evidence to the
effect that the claim is plausible or possible is required to
establish a well-grounded claim. Lay assertions of medical
causation cannot constitute evidence to render a claim well-
grounded; if no cognizable evidence is submitted to support a
claim, the claim cannot be well- grounded. Espiritu v. Derwinski,
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App.
91, 93 (1993).

2 See, in general; Caluza v. Brown, 7 Vet. App. 498 (1995). 

- 8 - 

The significance of presenting a well grounded claim is that such
a claim triggers the VA's chronological obligation to assist the
claimant in the development of facts pertinent to the claim. Where
the claimant fails to present a well grounded claim, there is no
duty to assist on the part of the VA. 38 U.S.C.A. 5107; Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Karnas considerations

As discussed above where a law or regulation changes after a claim
has been filed or reopened, but before the administrative or
judicial appeal process has been concluded, the version most
favorable to an appellant applies unless Congress provided
otherwise or permitted the Secretary to do otherwise and the
Secretary does so. Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas
v. Derwinski, 1 Vet. App. 308 (1991).

In this case, the Board has determined that the provisions of 38
U.S.C.A. 1151 in effect prior to October 1, 1997, are more
favorable to the claim, inasmuch as negligence need not be
established in order for the veteran to prevail. Moreover, inasmuch
as the original claim brought under the provisions of 38 U.S.C.A.
1151 was filed in May 1995, the provisions of 38 U.S.C.A. 1151 in
effect from October 1, 1997 forward, are inapplicable to the claim.

Well groundedness

The first prong of the Jones well groundedness test described above
is met, as there is evidence of VA treatment which occurred on June
28, 1994, as well as an indication of a burn or blister in the area
of the veteran's left chest in July 1994.

The second prong of the Jones well groundedness test (current
disability), is not met, however, because there is no competent
medical evidence of record of any current residuals of a burn on
the veteran's left chest. The only disabilities that

- 9 -

have been diagnosed are a surgical scar due to removal of a cyst
and actinic keratoses and seborrheic dermatitis.

The third prong of the Caluza well groundedness test is not met,
either, as there is no competent medical evidence of record showing
a nexus between any current left chest disability and the VA
treatment which occurred on June 28, 1994. The Board notes in
passing that the VA examiner in March 1998 stated that there was no
superficial abnormality related to prior abrasions and no evidence
of any deep abnormality.

The veteran in essence ascribes certain complaints, including
muscle spasms, to the June 1994 VA treatment. However, as a
layperson without medical training he is incapable of indicating
the diagnosis and/or etiology of any disability. Medical evidence
is required. See Espiritu v. Derwinski, 2 Vet. App. 492, 495
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).

Moreover, while the veteran has testified that doctors have told
him that his painful left chest muscle spasms might be due to his
June 1994 chest bum, the Court has held that an appellant's
accounts of statements made to him by physicians cannot render the
claim well grounded. The connection between what a physician said
and the layman's account of what the physician purportedly said,
filtered as it was through a layman's sensibilities, is simply too
attenuated and inherently unreliable to constitute "medical"
evidence. Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

In light of the above stated reasons and bases, the veteran's claim
is denied as not well grounded.

Additional Matters

Because the veteran's claim is not well grounded, VA is under no
further duty to assist him in developing facts pertinent to it. 38
U.S.C.A. 5107(a). VA's duty to assist depends upon the particular
facts of the case, and the extent to which VA has advised the
claimant of the evidence necessary to support a VA benefits claim.
See

- 10-

Robinette v. Brown, 8 Vet. App. 69, 78 (1995). The Court has held
that the obligation exists only in the limited circumstances where
the veteran has referenced other known and existing evidence which
would support the claim. Epps v. Brown, 9 Vet. App. 341, 344
(1996). In this case, VA is not on notice of any known and existing
evidence which would render the veteran's claim plausible. The
Board's decision serves to inform the veteran of the kind of
evidence which would be necessary to make his claim well grounded,
namely, competent medical evidence which shows a current left chest
disability and relates it to the VA treatment in question.

The veteran's representative contends that, subsequent to the
Court's decisions pertaining to the well-groundedness of claims, VA
expanded its duty to assist veterans in developing evidence to
include the situation in which veterans have not submitted well-
grounded claims. Veterans Benefits Administration Manual M21-1,
Part III, Chapter 1, 1.03 (a), and Part VI, Chapter 2, 2.10(f)
(1996). The veteran's representative further contends that the
M21-1 provisions indicate that the claim must be fully developed
prior to determining whether the claim is well grounded, and that
this requirement is binding on the Board.

The Board, however, is required to follow the precedent opinions of
the courts. 38 U.S.C.A. 7265(a)(3) (West 1991); see also Tobler v.
Derwinski, 2 Vet. App. 8, 14 (1991). Subsequent to the revisions to
the M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the
Court held that the Board is not required to remand a claim for
additional development, in accordance with 38 C.F.R. 19.9 (1998),
prior to determining that a claim is well-grounded. The Board is
not bound by an administrative issuance that is in conflict with
binding judicial decisions, and the Court's holdings on the issue
of VA's duty to assist in connection with well-grounded claim
determinations are quite clear. The law is clear that, in the
absence of a well-grounded claim, VA has no duty to assist the
veteran in developing his claim.

Final Comment

As noted at the outset of this section, the veteran seeks
compensation for such claimed problems as lack of professionalism
on the part of VA staff, frustrations in dealing with VA and "pain
and suffering".

A review of the applicable provisions of 38 U.S.C.A. 1151 and 38
C.F.R. 3.358 reveals that they are incapable of providing redress
in conjunction with the veteran's accusations of alleged lack of
professionalism and courtesy on VA's part, or due to pain and
suffering. The veteran's representative's citation to the
provisions of 38 C.F.R. 17.32 and 17.33 (1998), which concern
informed consent and patients' rights, to buttress its argument
that VA health-care providers breached their duties, is inapposite.

"It is not within the Court's power to award such traditional tort
damages as reimbursement for expenses or compensation for 'pain and
suffering.' See, e.g., Mason v. Brown, 8 Vet. App. 44, 59 (1995)
(Court cannot award punitive damages); Schleis v. Principi, 3 Vet.
App. 415, 418 (1992) (Court not permitted to take equitable
considerations into account)." Bagwell v. Brown, 9 Vet. App. 337,
338 (1996). So it is with the Board. To the extent that the veteran
is seeking benefits under the provisions of 38 U.S.C.A. 1151 for
pain and suffering or on an equitable basis, the Board is without
authority to grant such benefits. See 38 U.S.C.A. 503,,7104; Harvey
v. Brown, 6 Vet. App. 416,425 (1994). The Board further observes
that "no equities, no matter how compelling, can create a right to
payment out of the United States Treasury which has not been
provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet.
App. 429,432-33 (1992) (citing Office of Personnel Management v.
Richmond, 496 U.S. 414, 426 (1990).

The Board certainly does not condone any ill treatment of the
veteran by any employee of VA, if indeed any such ill treatment
took place. However, as explained above ft is beyond the power of
the Board to award benefits under 38 U.S.C.A. 1151 for such.

12 -

ORDER

A well-grounded claim of entitlement to VA compensation benefits
pursuant to 38 U.S.C.A. 1151 for left chest burn residuals as a
result of VA treatment on June 28, 1994 not having been submitted,
the claim is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

13 -


